DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
      Summary
The preliminary amendment filed on 06/24/2022 have been acknowledged. Claims 2-23 have been canceled.  New claims 24-43 have been added. 
Claims 1 and 24-43 are pending and considered. 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 36-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating an individual with a viral infection with a composition comprising a polyclonal population of cytotoxic  T lymphocytes (CTLs) that target at least one antigen of said virus, does not reasonably provide enablement for using such composition to prevent infection in the individual from any or virus infection or kill a virus infected cell.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The test of an enablement or scope of enablement is whether one skilled in the art could make and use the claimed invention from the disclosure in the application coupled with information known in the art would render undue experimentation (See United States v. Theketronic Inc., 8USPQ2d 1217 (fed Cir. 1988). Whether undue experimentation is required is not based upon a single factor but rather a conclusion reached by weighting many factors. These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in re Wands, 8USPQ2d 1400 (Fed. Cir. 1988), which are set forth below:
1). Nature of invention; 2). Scope of claims; 3). State of art; 4). Unpredictability; 5). Level of skill; 6). Number of working examples and 7). Amount of guidance presented in the specification.
The nature of invention is directed to a method of generating cytotoxic T-lymphocytes (CTLs) that target at least one antigen from two or more viruses, comprising the steps of : contacting a plurality of peripheral blood mononuclear cells with at least two libraries of peptides, each of said libraries of peptides comprising peptide antigen  that is correspond to a particular viral antigen; and expanding the plurality of cells in the presence of one or more cytokines, wherein the virus is preferably selected from SK virus , HHV6 virus, RSV and influenza virus. 
But the scope of the claims are read on the method is used for preventing a virus infection.
While the stimulation of T cells with any or epitope with or without at least one of cytokines to increase the  activity of the cytotoxic activity, it is unable to prevent any virus infection. Applicants do not provide any example or a guidance to prevent any or virus infection. 
Therefore, given the above analysis of the factors which the courts have determined are critical in asserting whether a claimed invention is enabled, it must be considered that the skilled artisan would have to conduct undue and excessive experimentation in order to practice the claimed invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
(A). Claims 1, 24-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 1,111,816. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the conflict claims are overlapping. In particular, the issued reference claims are directed to more specific method with more specified viruses than the more generically claimed cited in the current rejected claims.
An obviousness-type double-patenting rejection is appropriate where the conflict claims are not identical but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim(s) is either anticipated by or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 14U F.3d 1428, 46 USPQZd 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQZd 2010 (Fed. either anticipated by, 1993); In re Longi, F.2d 887, 225 US/Q 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other.
(B). Claims 1, 24-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,385, 316. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the conflict claims are overlapping. In particular, the issued reference claims are directed to more specific method with more specified viruses than the more generically claimed cited in the current rejected claims.
An obviousness-type double-patenting rejection is appropriate where the conflict claims are not identical but an examined application claim is not patentably distinct from the reference claim(s) because the examined claim(s) is either anticipated by or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 14U F.3d 1428, 46 USPQZd 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQZd 2010 (Fed. either anticipated by, 1993); In re Longi, F.2d 887, 225 US/Q 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other.
(C). Claims 1 and 24-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-32 of co-pending Application No. 16, 246,369 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflict claims are both directed to method and composition for making and using the composition comprising polypopulation of  cytotoxic T-lymphocytes (CTLs) that recognize at least one antigen from two or more viruses, which is made by stimulation of polypopulation of T cells with at least more than one library of peptides from at two kinds of viruses, wherein the T cell populations in the rejected generic claims are not specify as  CD4+ T-lymphocytes and CD8+ T- lymphocytes but the reference claims are, wherein the CTLs (i) have been stimulated ex vivo in the presence of some cytokines such as in reference claims , are specified as 1L-4 and IL-7 by dendritic cells (DCs) that have been pulsed with more than one library of peptides, or (ii) have been generated by directly stimulating PBMCs with more than one library of peptides ex vivo in the presence of IL4 and IL7; wherein the rejected claims are not cited as that. However, they are either overlapping in scopes or obvious each from other.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
(D). Claims 1 and 24-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 and 13-32 of co-pending Application No. 16, 246,369 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflict claims are both directed to method and composition for making and using the composition comprising polypopulation of  cytotoxic T-lymphocytes (CTLs) that recognize at least one antigen from two or more viruses, which is made by stimulation of polypopulation of T cells with at least more than one library of peptides from at two kinds of viruses, wherein the T cell populations in the rejected generic claims are not specify as  CD4+ T-lymphocytes and CD8+ T- lymphocytes but the reference claims are, wherein the CTLs (i) have been stimulated ex vivo in the presence of some cytokines such as in reference claims , are specified as 1L-4 and IL7 by dendritic cells (DCs) that have been pulsed with more than one library of peptides, or (ii) have been generated by directly stimulating PBMCs with more than one library of peptides ex vivo in the presence of IL4 and IL7; wherein the rejected claims are not cited as that. However, they are either overlapping in scopes or obvious each from other.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
(E ). Claims 1 and 24-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of co-pending Application No. 17,804,239 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims directed to method for making the composition comprising a polypopulation of  cytotoxic T-lymphocytes (CTLs) that recognize at least one antigen from two or more viruses in the presence of IL-4 and IL-7 in the reference claims, wherein the population of the CTL cells are sued by the method or composition cited in the rejected claims. Taking a product by process consideration in the prosecution of such conflict claims,  the reference claims and rejection claims are not considered to be distinct each from other but obvious each from other for any person ordinarily skilled in the art. 
(F ). Claims 1, 24-25,  27, 35-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10, 12 , 15,  17-21, 25, 29-30, 35 and 36-39, 46, 48, 51-52, 54, 57 of co-pending Application No. 17,593,747 (reference application). In the instant case, the reference claims 1-6, 10-13, 15,  17-21, 25, 29, 30, 35 are directed to a composition comprising an antigen special cytotoxic T cells, which comprises the limitations meet the requirements cited by the rejected generic claims.  Claims 36-39, 46, 48, 51-52, 54, 57 are directed to the method, which comprises all limitations cited in the generic method claims 36-43. To this context, the reference claims and rejection claims are not considered to be distinct each from other but obvious each from other for any person ordinarily skilled in the art. 
(G). Claims 1 and 35-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 19-24 of co-pending Application No. 17,480,741 (reference application). In the instant case, the reference claims 1-4 are directed to a particular viral specific cytotoxic T cells that targets multiple human metapneumovirus (hMPV) antigens that meet the requirements cited by the rejected generic product claim 1.  Claims 19-24 are directed to the method, which comprises all limitations cited in the generic method claims 36-43. To this context, the reference claims and rejection claims are not considered to be distinct each from other but obvious each from other for any person ordinarily skilled in the art. 
(H). Claims 1, 24-27, 29-35  and 36-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-51 of co-pending Application No. 17,443,261 (reference application). In the instant case, the reference claim 24-33 are directed to a composition comprising polyclonal population of viral lymphocytes (VSTs) that target at least one antigen from each of two different lytic viruses, wherein the VSTs are generated by a method comprising contacting peripheral blood mononuclear cells (PBMCs) with at least two libraries of peptides, said peptides , said libraries of peptides, each comprising  peptide that overlap in sequence to span part of all f the a viral antigen, wherein the VSTs target at least one antigen from each of RSV and influenza virus , including N and F of RSV and MP1 and NP1 of Influenza virus. The VSTs are pullulation of CD4+ and CD8+ T cells and wherein the VSTs do not induce detectable evidence of alloreactivity. These limitations of the reference claims meet the requirements cited by the rejected claims 1, 24-27, 29-5.  The reference Claims 34-51 are directed to the method, which comprises all limitations cited in the generic method claims 36-43. To this context, the reference claims and rejection claims are not considered to be distinct each from other but obvious each from other for any person ordinarily skilled in the art. 
(I). Claims 1, 24-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,963,677. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of the conflict claims are overlapping. 
In particular, the issued reference claims 1-10 are directed to an in vivo method of generating cytotoxic T-lymphocytes (CTLs) that target at least one antigen from two or more viruses, comprising the steps of: contacting a population of dendritic cells (DCs) from an individual with more than one library of peptides, which combine to represent at least two different antigens and at least two different viruses, wherein the peptides in each library overlap in sequence to span at least a part of a viral antigen, thereby producing a population of DCs that present at least one epitope from at least two different viruses, wherein the produced DCs present at least one epitope through major histocompatibility complex (MHC) class I and present at least one epitope through MHC class II; contacting peripheral blood mononuclear cells (PBMCs) from the individual with the produced DCs, wherein the PBMCs comprise antigen-specific T lymphocytes that recognize at least one said epitope from at least two different viruses; and culturing the antigen-specific T lymphocytes in medium in a vessel, wherein the medium comprises one or more cytokines, to produce cytotoxic T-lymphocytes (CTLs) that target at least one antigen from two or more viruses. Moreover, the method also comprises the step of injecting a cytokine, particular, IL-4 and IL-7 into the individual. This meets The limitations of the rejection claims 1 and 24-33 
The reference claims 11-28 are directed to a method of expanding the quantity of antigen specific T-lymphocytes that target at least one antigen from two or more viruses, comprising the steps of: contacting a population of DCs from an individual with more than one library of peptides, which combine to represent at least two different antigens and at least two different viruses, wherein the peptides in each library overlap in sequence to span at least a part of a viral antigen, thereby producing a population of DCs that present at least one epitope from at least two different viruses; and contacting PBMCs from the individual with the produced DCs, wherein the PBMCs comprise antigen-specific T lymphocytes that recognize said at least one epitope from at least two different viruses; and culturing the antigen-specific T lymphocytes in medium in a vessel, wherein the medium comprises one or more cytokines, to increase the quantity of T-lymphocytes that target at least one antigen from two or more viruses, wherein the T lymphocytes comprise CD4 + T-lymphocytes and CD8+ T-lymphocytes. The method also comprises the step of adding cytokines IL-4 and/or IL-7 in the process in vivo. While the preamble language cited in claims 11-28 are different from the one cited claims 1-0 as well as the conflict claims 1 and 24-32, these preamble language is considered an intended use that does not affect the active steps cited in the claims 1-10, which can meet the limitations of the rejected clams 1 and 24-32. Therefore, the conflict claims are considered to be obvious rather than distinct for a person ordinarily skilled in the art. 
Regarding the rejected claims 36-43, the reference claims are directed to a special CTL cells used by the rejected claims 36-43. Therefore, the conflict claims are also considered to be obvious rather than distinct for a person ordinarily skilled in the art. 
   Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 24-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: what is the relationship between the at least two viruses cited in the independent claims 1 and 24, because a broad scope of reasonable interpretation of claims 1 and 24 reads on the CTLs are generated to target one antigen for  two more viruses. It is well known in the art of general immunology, unless the two viruses are genetically identity, such two more virus can be used for generating a CTLs with only one identical antigen epitope sequence from two viruses. Please explain what kind of at least two viruses are used in term of their two peptide libraries. This rejections of claims 1 and 24 affects all dependent claims. 
Claims 1 and 24 are also vague and indefinite in that structural property of the particular viral antigen has not been defined in the claims as well as in the specification, such that the at least two antigens can only product a population of the CTLs targeting one antigen or antigen epitope. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 and 24-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 24-43  are rejected as they fail to comply with the written description requirement. The claim(s) contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  In the instant case, applicants do not have possession for any of population of a CTLs generated to target only one antigen after stimulated with at least two peptides libraries of at least  two viruses. 
The rejected claims are drawn to a genus of such CTLs and a method for generate such CTLs by the claimed method. 
Whether applicants have a possession of the claimed invention is related to the factors set forth below: 1). Level of skill in the art; 2). Method of making it; 3). Complete or partial structure; 4). Physical and/or biological properties; and 5). Correlation between structure and function.
In the instant case, Applicants describe generally  an ex vivo method for generating a  population of CTLs specific for one antigen with some peptide libraries unclearly described or defined.  The specification does not teach with any degree of peptide sequence structure homology or identity particularly to all of the members of the genus that may encompass numerously large quantity of undefined amino acid sequences deemed capable of generating a population of CTLs only targeting at least one viral antigen as claims drafted. Such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the claimed invention at the time the application was originally filed. While it seems as if Applicants only limited species of peptide molecules that are deemed capable of binding APA, but no other information was provided, one skilled in the art could not immediately recognize or distinguish members of the genus of the claimed peptide molecules that are deemed capable of exhibiting the same claimed activity as claims drafted. 
MPEP  § 2163.02 states,  "[a] n objective standard for determining compliance with the written description requirement is “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’  ".  The courts have decided: The purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. In the instant case, since there is no teaching regarding the relationship between the structure and function of the generically claimed peptide, one skilled in the art could not immediately recognize or distinguish members of the genus of the claimed peptide molecules that are deemed capable of exhibiting the same claimed activity as claims drafted. Applicants are not considered to have possession for the generically claimed peptides. 
Moreover, because the claims encompass the genus that may comprise large quantity of the undefined peptides, an adequate written description of the claimed invention must include a sufficient description of at least representative numbers of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicants were in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been shown by Applicants in the current specification; nor have Applicants shown the invention was "ready for patenting" by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicants were in possession of the claimed genus at the time the application was filed.
Therefore, absent a detailed and particular description of a representative number, or at least a substantial number of the members of the genus of peptide sequences, the skilled artisan could not immediately recognize or distinguish members of the claimed genus of peptides with defined structures.
To this context, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph, Applicants are not considered to have the  possession of the claimed genus of CTLs with at least one antigen specific property. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648